Case: 1:18-cr-00286 Document #: 108 Filed: 10/07/19 Page 1 of 3 PageID #:658




                         IN THE UNITED STATES
                  DISTRICT COURT FOR THE NORTHERN
                DISTRICT OF ILLINOIS – EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
                                           )    Case No. 18CR286
VS.                                        )
                                           )
XAVIER ELIZONDO,                           )
                            Defendants     )

       AMENDED DEFENDANT XAVIER ELIZONDO WITNESS LIST


               Now comes your Defendant Xavier Elizondo, by and through his attorney,
      Michael F. Clancy, respectfully submits the following list of witnesses intended to
      call at trail:


  1. James Whitehead- Data Analyzer with Q Discovery

  2. A.S.A. Angel Egglestein

  3. Special Agent Jerod Mcquiston F.B.I.

  4. Special Agent Larry Lapp F.B.I.

  5. Special Agent Mathew Darby F.B.I.

  6. Special Agent Scott Davis F.B.I.

  7. Special Agent Hellen Dunn F.B.I.

  8. Special Agent Jason Liefer F.B.I.

  9. Special Agent Steven Cohen F.B.I.

  10. Special Agent Curt Haralson F.B.I.

  11. P.O. Michael Fleming C.P.D.

  12. SGT. Keith Olson C.P.D.

  13. L.T Chris Bielfeldt C.P.D.




                                           1
Case: 1:18-cr-00286 Document #: 108 Filed: 10/07/19 Page 2 of 3 PageID #:658




  14. P.O. Roberto Ramirez C.P.D.

  15. P.O Kevin Killen C.P.D.

  16. P.O Carlos Delatorre C.P.D.

  17. P.O Ryan Stec C.P.D.

  18. P.O Justin Homer C.P.D.

  19. P.O Benjamin Martinez C.P.D.

  20. P.O. Alan Hadac C.P.D

  21. Keeper of records T-Mobile

  22. Terra Reynolds




                                            Respectfully Submitted,

                                            /s/ Michael F. Clancy
                                            Michael F. Clancy


      Michael F. Clancy
      53 W. Jackson Blvd.
      Suite 1401
      Chicago, IL 60604
      312-427-0288




                                     2
Case: 1:18-cr-00286 Document #: 108 Filed: 10/07/19 Page 3 of 3 PageID #:658




                           CERTIFICATE OF SERVICE

       I hereby certify that foregoing Defendant Xavier Elizondo List of Witness was
served on October 7, 2019, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5,
and the General Order on Electronic Case Filing (ECF) pursuant to the district court’s
system as to ECF filers.


                                                   Respectfully Submitted,

                                                   /s/Michael F. Clancy
                                                   Michael F. Clancy, attorney for
                                                   Xavier Elizondo
Michael F. Clancy
53 W. Jackson Blvd.
Suite 1401
Chicago, IL 60604
(312) 427-0288




                                           3
